IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30712
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROGER DALE ABRAHAM,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CR-60054
                         - - - - - - - - - -
                            April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roger Dale Abraham appeals his sentence following conviction

for six counts of mail fraud.   Abraham contends that the district

court erred in sentencing him by failing to depart downward, by

finding that he committed an "intended loss," and, in the

alternative, by miscalculating the amount of "intended loss" in

determining his base offense level.   Insofar as Abraham is

arguing that the district court should have applied U.S.S.G.

§ 2F1.1, comment. (n.10) by departing downward, this court has no

jurisdiction.    See United States v. DiMarco, 46 F.3d 476, 477

(5th Cir. 1995).



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-30712
                               -2-

     The district court did not clearly err in determining the

"intended loss" to be the face value of the fraudulent money

orders.

     AFFIRMED.